Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the RCE filed on 08/27/2021.
2.	Claims 1, 5, 6, 9, 13-14, 17, and 20 have been amended.
3.	Claims 1-20 are rejected.
Drawings
4.	The drawings filed on 12/10/2019  have been accepted by the Examiner.

Examiner’s Notes

5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
6.	 Applicant's arguments filed on 08/27/2021 with respect to the rejections under 35 U.S.C. 102(a)(1)  35 U.S.C. 102(a)(1) of claims 1-20 have been fully considered but are moot in view of new grounds of rejection.
In the remark the Applicant has argued in substance:
Argument: (1) Nickolov US 20179034023 fails to disclose identifying ... a drop in data quality of input data, as a root cause of a drop in performance of a machine learning model used to monitor another network.
Response: (1) Nickolov US 20170034023 discloses the above new limitations. See the rejection below.
C/a/m Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-13 and 15-20  are rejected under 35 U.S.C. 102(a)(1) as being As per claim 1 Nickolov et al (US 20170034023) discloses: A method comprising:

As per claim 1, Nickolov  (US 20170034023) A method, comprising:
receiving, at a service, software version data regarding versions of software executed by devices in a network(Abstract,  paragraph [11]- [16]; “a packet version change recommendation, …a version downgrade recommendation”); [17], [24], executed by a devices in a network is shown in [18] “According to different embodiments, various method(s), system(s) and/or computer program product(s) may be operable to cause at least one processor to execute instructions for causing at least one component of the computer network to automatically initiate a first conditional modification of a first configuration element”)
detecting, by the service, a version change in the version of software executed by one or more of the devices, based on the received software version data[0222] Parse Red Hat-provided vulnerability database to identify packages and specific versions/releases that are vulnerable vs. those that have patches for these vulnerabilities [0223] Parse glibc test coverage and results status page to determine whether installed versions may expect failures to known bugs/regression problems [0224] Compare installed packages/versions and configurations against the compiled data from external source and report which issues affect ;
identifying, by the service, a drop in data quality of input data as a root cause of a drop in performance of a machine learning model used to monitor another [0021]  the DataGrid Technology may also be configured or designed to provide functionality for identifying troublesome configurations, such as, for example, one or more of the following (or combinations thereof): [0022] When a configuration has been previously determined or changed without recourse to the DataGrid service. [0023] After this service has received new data impacting the confidence of a configuration such as new vulnerability data. [0024] Data indicating the likelihood of stability or performance issues with a configuration which emerges from analysis of growing data sets of crowdsourced server information. [0025] Etc. the DataGrid Technology may also be configured or designed to provide functionality for identifying troublesome configurations, such as, for example, one or more of the following (or combinations thereof): [0022] When a configuration has been previously determined or changed without recourse to the DataGrid service. [0024] Data indicating the likelihood of stability or performance issues with a configuration which emerges from analysis of growing data sets of crowdsourced server information. [0025] Etc. 3 where crowdsourced server is the Datagrid application [0028] that is the machine learning [1040] “the term "DataGrid Technology" may refer to the analytics performed on a system's configuration using the data collected from a plurality of Subscriber System(s) (e.g., crowdsourced, machine-learning, etc.).

making, by the service, a determination that the drop in data quality of input data is associated with the detected version change [0222] “Parse Red Hat-provided vulnerability database to identify packages and specific versions/releases that are vulnerable [0253]] Example Output: list of vulnerabilities, what software/configurations are affected, and what software versions are affected”)  where the vulnerable data that affected the software/configurations are the drop in data quality of input; and that data is associated with the detected version changes in shown in paragraph [0405] “For each new or modified vulnerability, the vulnerability server updates the list of vulnerabilities version is affected  a vulnerability Is determined by checking against the list...provide information about when fix(s) were implemented for specific vulnerabilities relating to specific and or releases and in which version/release of a package fixes and/or releases and in specific vulnerabilities were implemented”); and
reverting, by the service, the software of the one or more devices to a prior version of software, based on the determination that the drop in quality of the input data ([0052] “A program for sending various notifications when certain user-configured configuration and/or vulnerability criteria are met, prompting user intervention in modifying configurations, approving recommended changes or reviewing automatically) where vulnerability data is the drop in quality of the input data; changes to a prior version is specifically shown in [0083] “These changes may include installation, configuration, upgrading to newer versions, downgrading to older versions, or removal”) where changes include configuration downgrading to older version clearly shows reverting the software to a prior version of software as claimed; based on the determination that the drop in quality of the input data [0021] for the machine learning model [0045] [0046] [0175] [0206] [0211] where the input data is the vulnerability data and Datagrid Analyst/ Analytical Engine/Machine learning is the machine learning model; used to monitor the network is associated with the detected version change monitor the network is shown in Abstract, [0002] “The present disclosure generally relates to computer networks. More particularly, the present disclosure relates to techniques for evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data”) [0014] [0083] [0405].
As per claim 2 the rejection of claim 1 is incorporated and further Nickolov discloses: wherein the one or more devices comprise at least one of: a router, a switch, a wireless access point, or an access point controller [0013] “virtual server, a virtual machine, a switch, a router, a mobile device, a network device”).
[1157] For example, sufficient number of failure signals (or success signals) received that can be correlated to a particular configuration or configuration element") [0691] “system data points, and for proactively facilitating the acquisition of subscriber system data points”).
As per claim 4 the rejection of claim 1 is incorporated and further Nickolov discloses wherein making the determination that the drop in data quality of the input data for the machine learning model used to monitor the network is associated with the detected version change comprises: comparing a distribution of the input data from prior to the version change to a distribution of the input data from configurations against the compiled data from external source and report which issues affect a particular system (group of systems) [02241 Compare installed packaqes/versions and configurations against the compiled data from external source and report which issues affect a particular system (or group of systems) [0225] Recommend which version and configuration can be used to improve performance [ 0399] When a configuration change occurs, compare the previous and new configurations and kick off a notification of system configuration change which includes the previous and new configuration IDs and the DGRI Score difference. [0458] [0460] [0725], distribution of input data is shown in [0085] [0544] [0875] [0877] [0679].
As per claim 5 the rejection of claim 1 is Incorporated and further Nickolov predicting an impact of the software version change on input data for a machine learning model used to monitor another network [0023] After this service has received new data the confidence of a configuration such as new vulnerability data. [0027] [ 0090] Functionality for using monitoring tools such as applications and services. [0100] [0139] 0688] DataGrid Monte Carlo Sampling Procedure may be implemented at one or more DataGrid Servers and/or at other network device(s)/system(s) which have been configured or designed to include functionality for performing DataGrid analytics services.
downgrade recommendation [0083] downgrading to older versions, where downgrading to older version is the version of server configuration [0089] Functionality for using configuration management tools to obtain consistent results and provide for managed rollbacks, wherein the service reverts the one or more devices to the prior version of the software, in response to the instruction. The rollback (revert operation) has been conducted by the command (instruction) is shown in [1203] to initiate a conditional roll back operation... to roll back a previous upgrade”).
As per claim 8 the rejection of claim 1 is incorporated and further Nickolov discloses wherein the service uses change point detection to make the determination. [0021] [0027] [0020] [0053] This information may be used, either by a user or programmatically, to determine whether or not to proceed with the proposed configuration changes.
Claims 9-13 and 15-16 are apparatus claims corresponding to the method claims 1-5 and 7-8 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-5 and 7-8  above and further Nickolov discloses: one or more network interfaces; a processor coupled to the network interfaces and configured to execute one or more processes; and a memory configured to store a process executable by the processor, the process when executed ([0002] [0012] [0018] [0019].
Claims 17-20 are non-transitory computer readable medium claims corresponding to the method claims 1 -3 and 5 respectively and rejected under the same reason set forth in connection of the rejection of claims 1 -3 and 5 above and further Nickolov discloses A tangible, non-transitory, computer-readable medium storing program instructions that cause a service to execute a process [0012] [0018].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov  (US 20170034023)

As per claim 6 the rejection of claim 5 is incorporated and further Nickolov discloses machine learning model is used to monitor network; input data ; version change recommendation; machine learning model can use simulation technique [0681] [0681]: Nickolov does not specifically disclose simulating an impact of the version change on a training dataset for the machine learning model. It is common knowledge in the art to simulating an impact of the version change on a training dataset for the machine learning model.  The modification would be obvious because one of the ordinary skill in the art would be motivated to accurately estimate the computational cost of a simulation prior to execution using machine learning methodologies.
To support the common knowledge the reference Kosic  US 20210133378 is cited in the 892.
Claim 14 is rejected under the same reason as claim 6 above. 

Conclusion

9.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Rajkumar US 20200324407  A1  TITLE: ENHANCING ROBOT LEARNING Propagating low-quality information throughout a fleet of robots could diminish performance or introduce errors in robot perception. Similarly, training machine learning models with low-quality information could degrade model accuracy.

Lazarescu US 20170078141 A1 TITLE: ESTABLISHMENT OF CONNECTION CHANNELS BETWEEN COMPLEMENTARY AGENTS the supported network and client access models, and to support the performance and scalability requirements of the network 100a.; For each potential network, a performance-discrepancy statistic can be determined based on the values (e.g., an average, median, mode, minimum, or other statistic). A network can then be selected from amongst the plurality of potential networks based on the performance-discrepancy statistic (e.g., to select a network selected with a maximum relative to the other determined statistics). Groups can then be identified as those of the network. performance-metric monitoring system 606 uses a machine-learning technique.

Nasr-Azadani US 20200387836 A1  TITLE: MACHINE LEARNING MODEL SURETY  [0028] As a particular example, the automated MLMM framework above may include technical components that facilitate detection and correction of concept drift of a machine learning model in the production environment. Specifically, development and training of a machine learning model may rely on a set of rules, relationship, and assumptions. Such rules, relationship, and distribution may change or shift over time, leading to a drop in the performance of the machine learning models over time. In some aspect, the real time input data distributions and/or underlying data relationship may change or shift away from those of the original training dataset. As a result, the trained machine model may become stale and inaccurate in predicting the target 

Townend; US 20200125973  [0019] The utilization predictor may comprise an environment generator, configured to generate simulated components of a simulated datacenter based on data center policy information and/or infrastructure data. The infrastructure data may include information of simulated physical components of the simulated data center, [0071] The utilization predictor 220 comprises an environment generator 230, a simulation engine 240, and a monitoring unit 250.

Johansson [ US 20210150393 A1  discloses System and Method for Machine Learning Based DoE Prediction of Voice/Video Services in Wireless Networks0031] i. The machine learning based module is configured to receive, as machine learning input, the learning set of data pairs constituting the learning database, and in response to the machine leaning input, the machine learning based module is configured to output (a) a plurality of features/attributes, (b) machine learning based MOS measures, and (c) a machine learning model. [0071] The generator module 118 uses a simulator which is based on 3GPP standardized code for both the EVS VoIP client and the EVS voice codec. The simulations are performed on IP level without using radio layer and are based on knowledge gained from analyzing real life data collected during drive testing Since the VoIP client is standardized all devices

MOSCA;US 20190377602 A1 discloses: METHODS OF CONSTRUCTING A CONSTRUCTION, AND RELATED SYSTEMS AND COMPUTER PROGRAM PRODUCTS [0204] This process can then be improved further by looking at the aggregate of multiple simulations, and obtaining a training set of final impact of each task--therefore enabling the creation of an impact estimator network.

Title: Progressive neural networks, author: AA Rusu published on 2016.



Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.